Citation Nr: 0605008	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1967 to October 
1970.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.      


FINDING OF FACT

The veteran's hepatitis C is not related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hepatitis C.  
In the interest of clarity, the Board will initially discuss 
whether the issue has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in December 2003, a Statement of the Case 
issued in July 2005, and a letter from the RO issued in 
August 2003.    

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument.  In the August 2003 letter, 
the RO advised the veteran of the respective duties of the VA 
and of the veteran in obtaining evidence needed to 
substantiate his claim.  

In the August 2003 letter, moreover, the RO requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
(the Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claim in December 2003.  Pelegrini, 18 Vet. App. at 121 (a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records.  The 
veteran was also afforded VA examination.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection 

In June 2003, the veteran claimed service connection for 
several disorders, including hepatitis C and cirrhosis of the 
liver.  He claimed that he contracted these disorders as a 
result of his exposure during service to such risk factors as 
tattooing, handling dead bodies in Vietnam, and receiving jet 
injections.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  Generally, to establish direct service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The record is clear that the veteran currently has hepatitis 
C.  It does not support a finding, however, that the veteran 
has cirrhosis of the liver.  A VA medical examiner diagnosed 
hepatitis C in October 2003, but this examiner, as well as 
other treating and examining personnel in the record, did not 
provide a diagnosis of cirrhosis.  Nevertheless, as no 
medical evidence counters the hepatitis C diagnosis, the 
first element of Pond is established here for the disorder of 
hepatitis C.  Pond, 12 Vet. App. at 346.  

However, the second and third elements of Pond are not 
established here - the record lacks evidence indicating that 
the veteran incurred his disorder during active service, and 
the record lacks medical evidence showing a nexus between 
service and the current disorder.  

As to the second Pond element, there is no information or 
evidence showing that, during his time on active duty between 
June 1967 and October 1970, the veteran incurred hepatitis C.  
The evidence actually indicates the opposite - the veteran's 
service medical records do not mention any blood disorders, 
or injuries that could have led to the contraction of one.  
And, most importantly, the earliest evidence of record of 
hepatitis C is found in VA treatment records dated in March 
2002, over 31 years following service.  

The veteran submitted an article which stated that hepatitis 
C was not recognized as a disorder until 1989.  While this 
may be correct, it does not minimize the significance of the 
fact that the veteran's hepatitis C was not diagnosed until 
almost 30 years following service, or 13 years since 
recognition of the disease.  As already noted, if there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support a 
claim for service connection.  38 C.F.R. § 3.303(b).  The 
record, and the veteran, does not show such "continuity of 
symptomatology" here.  The second element of Pond is 
therefore unestablished in this matter.  Pond, 12 Vet. App. 
at 346.

As to the third Pond element, the medical evidence indicates 
that the veteran's service is not related to his hepatitis C.  
A VA examiner rendered two opinions indicating this lack of 
nexus.  Following an October 2003 VA compensation 
examination, the examiner stated that "the source of 
exposure is uncertain."  Later, in a December 2003 addendum 
opinion, the examiner indicated that the veteran's hepatitis 
C is likely unrelated to service given the over 30-year lapse 
between discharge from service and diagnosis of disorder.  
Based on this evidence, the Board finds the third element of 
Pond unestablished here.  Pond, 12 Vet. App. at 346.

In considering this third element, the Board reviewed 
additional articles submitted by the veteran.  One suggests 
that jet gun injections - used for mass immunization programs 
- "may transfer blood-borne viruses[.]"  The other suggests 
that handling dead bodies exposes one to "[i]nfectious 
hazards" such as hepatitis C.  The veteran cites these 
articles to support his claim that his exposure to risk 
factors while in service may well have caused his hepatitis 
C.  The Board does not dispute the articles' findings, which 
are medical determinations not within the Board's purview.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board 
would point out, however, that this case does not turn on the 
question addressed in the articles - that dead bodies and jet 
injections pose hepatitis C transmission risks.  Rather, the 
main, unavoidable issue here is whether the veteran himself 
contracted hepatitis C while inservice.  And on this narrow 
issue, the record lacks supportive evidence.   

The veteran bears the burden to present and support a claim 
of benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  It may 
well be true that the veteran's cited risk factors could lead 
to the contraction of hepatitis C.  But evidence of the 
plausibility of transmission from these risk factors does not 
amount to evidence.  The mere recitation of risk factors, and 
submission of articles noting such risk factors, does not 
demonstrate incurrence of hepatitis C inservice, or connect 
service with the current hepatitis C disorder.  Moreover, as 
a layperson without medical expertise or training, the 
veteran's statements alone are insufficient to prove the 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are 
not competent to render medical opinions).  

As the preponderance of the evidence is against the service 
connection claim, and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).







ORDER

Entitlement to service connection for Hepatitis C is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


